Citation Nr: 1217612	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to include as due to service-connected disability or as an undiagnosed illness.

2.  Entitlement to service connection for muscle aches or fibromyalgia to include as due to an undiagnosed illness.

3.  Entitlement to a rating higher than 10 percent for right patellofemoral syndrome.

4.  Entitlement to an initial rating higher than 10 percent for left patellofemoral syndrome.

5.  Entitlement to an initial rating higher than 10 percent for left ankle sprain.

6.  Entitlement to a rating higher than 10 percent for lumbar strain before March 29, 2011, and a rating higher than 20 percent from March 29, 2011.

7.  Entitlement to service connection for right wrist and hand pain, claimed as carpal tunnel syndrome.


8.  Entitlement to service connection for left wrist and hand pain, claimed as carpal tunnel syndrome.

9.  Entitlement to service connection for left hip bursitis, claimed as joint pain, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for fatigue to include as due to an undiagnosed illness.

11.  Entitlement to service connection for left shoulder impingement syndrome to include as due to an undiagnosed illness.

12.  Entitlement to service connection for left leg sciatica to include as secondary to service-connected disability.

13.  Entitlement to service connection for right leg sciatica to include as secondary to service-connected disability.

REPRESENTATION

Veteran represented by:	Heather Vanhoose, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2001 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2007, August 2008, June 2009, and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2011, the Veteran appeared at a hearing by the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

After the hearing, the Veteran submitted additional lay and medical evidence,  pertaining to the claims with a waiver of initial consideration by the RO.  

The claims of service connection for a sleep disorder and for muscle aches or fibromyalgia are REMANDED to the RO.


FINDING OF FACT

In October 2011 at the hearing before the Board and on the record, the Veteran thought counsel withdrew from the appeal the claims for increase for right patellofemoral syndrome, left patellofemoral syndrome, left ankle sprain, and lumbar strain, and the claims of service connection for right wrist and hand pain, left wrist and hand pain, left hip bursitis, fatigue, left leg sciatica, and right leg sciatica.






CONCLUSION OF LAW

The criteria for the withdrawal of the claims for increase for right patellofemoral syndrome, left patellofemoral syndrome, left ankle sprain, and lumbar strain, and the claims of service connection for right wrist and hand pain, left wrist and hand pain, left hip bursitis, fatigue, left leg sciatica, and right leg sciatica have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in June 2009, the RO denied the claims for increase for right patellofemoral syndrome, left patellofemoral syndrome, left ankle sprain, and lumbar strain, as well as the claims of service connection for right wrist and hand pain, left wrist and hand pain, left hip bursitis, fatigue, left shoulder impingement syndrome, left leg sciatica, and right leg sciatica.  

In October 2010, the Veteran perfected the appeal of the claims.  In October 2011, at a hearing before the Board, the Veteran through counsel on the record withdrew the claims from his appeal. 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 







As the Veteran withdrew the claims for increase for right patellofemoral syndrome, left patellofemoral syndrome, left ankle sprain, and lumbar strain, as well as the claims of service connection for right wrist and hand pain, left wrist and hand pain, left hip bursitis, fatigue, left shoulder impingement syndrome, left leg sciatica, and right leg sciatica, before the Board promulgated a decision on the claims, the criteria for withdrawal of the claims under 38 C.F.R. § 20.204 have been met.  As the Board does not have jurisdiction to review the appeal with respect to the claims withdrawn, the claims are dismissed.


ORDER

The claims for increase for right patellofemoral syndrome, left patellofemoral syndrome, left ankle sprain, and lumbar strain, and the claims of service connection for right wrist and hand pain, left wrist and hand pain, left hip bursitis, fatigue, left leg sciatica, and right leg sciatica are dismissed.


REMAND

On the claim of service connection for a sleep disorder, in service in the post-deployment health assessment in August 2003 the Veteran indicated that he felt tired after sleeping.  After service, in April 2008 on a Gulf War examination and in April 2009 on a Persian Gulf Registry appointment, the Veteran complained of insomnia and not feeling well or rested in the morning with self-awareness of snoring and intermittently gasping for breath in the middle of the night.  The examiner noted that a recent sleep study showed mild obstructive sleep apnea with frequent arousal.  In November 2011, the Veteran submitted three lay statements from fellow service members, reflecting their observations of the Veteran's sleep apnea symptoms during deployment to Kuwait.





As there is evidence of obstructive sleep apnea, which may associated with service, VA examination under the duty to assist is needed to decide the claim.  

On the claim of service connection for muscle aches or fibromyalgia, in October 2011 at the hearing before the Board hearing, the Veteran's attorney identified private medical records, pertinent to the claim, which VA has a duty to assist in order to obtain the records. 

Accordingly, the claims are  REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that sleep apnea by sleep study by VA in July 2008 is related to the Veteran's complaint of tiredness in service, following deployment to Kuwait, and statements of three fellow Marines, who witnessed the Veteran's sleep problems in service, including loud snoring and what one witness described as shortness of breath after the Veteran woke up. 
The Veteran's file should be made available to the VA examiner.

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records from Mid-Ohio Valley Medical Practice, pertaining to treatment of fibromyalgia. 





3.  If additional records document recurrent muscle aches or fibromyalgia, afford the Veteran a VA examination to determine:

a).  Whether the Veteran has persistent muscle aches or fibromyalgia, and, if so,

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that persistent muscle aches are an undiagnosed illness related to the Veteran's service in the Persian Gulf or fibromyalgia is related to the Veteran's service in the Persian Gulf. 

If the persistent muscle aches or fibromyalgia are not related to the Veteran's service in the Persian Gulf is either or both are caused by or aggravated by, that is, permanently made worse by the several service-connected orthopedic disabilities. 

The Veteran's file should be made available to the VA examiner. 

4.  After the development has been completed, adjudicate the claims of service connection, including secondary service connection.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board






The claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


